Appellant's motion for rehearing is directed solely at the supposed error of the admission of the testimony of the officers who searched appellant's car without having first obtained a search warrant. We have again reviewed the facts and have no doubt of the sufficiency of the information had by the officers prior to the time they stopped appellant's car and searched same, of facts leading them to reasonably believe said car to be engaged in transporting intoxicating liquor. The information seemed ample to amount to probable cause. Appellants do not contend that they were not transporting intoxicating liquor, nor that they did not try to dispose of same by throwing it out of the car when stopped by the officers, but defended solely on the proposition that the officers had no right to apprehend them in the manner and under the circumstances in which they did. There is nothing in the contention.
The motion for rehearing is overruled.
Overruled. *Page 334